Appeal from a decision of the Workmen’s Compensation Board, filed November 28, 1975, as amended by decision filed October 14, 1976. The board found: "Based on the record and testimony that decedent’s work activities preceding his death in running to three to four different jobs, working long hours and climbing a forty-foot pipe scaffolding were excessively arduous and strenuous for this particular individual at this particular time and precipitated a condition diagnosed as cardiac arrythmia, that this constitutes an accident arising out of and in the course of employment and the resultant death is causally related thereto.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Mahoney, Main, Larkin and Mikoll, JJ., concur.